Citation Nr: 0106923	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
with degenerative disc disease and degenerative joint disease 
of the lumbosacral spine (claimed as back disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This appeal arises from a July 1999 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  




REMAND

The veteran contends that he injured his lower back and was 
hospitalized while handling 100 pound crates of ammunition at 
Smoky Hill Army Air Base in Kansas in 1943.  The veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  In April 
2000, the NPRC forwarded sick report records showing that the 
veteran was hospitalized at Smoky Hill from January 6-13, 
1943.  No diagnosis was shown.  

The veteran has submitted statements from his wife and other 
relatives attesting to his complaints of back problems since 
shortly after his separation from service.  The earliest 
medical evidence of record shows treatment for discogenic 
disease in 1983.  VA examination in June 1999 diagnosed 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, and chronic lumbosacral strain. 

The veteran has reported that he was treated for back 
problems at the VA medical facility in Fayetteville, 
Arkansas, in the early 1950's.  No attempt has been made to 
obtain these records.  The Board agrees that these records 
should be obtained, and, if deemed necessary, a VA 
examination should be conducted in order that an opinion as 
to the likely onset of the veteran's back disorder(s) may be 
obtained.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should obtain and associate 
with the claims folder all available 
records of treatment of the veteran from 
1945 to date (particular attention should 
be paid to locating records from the 
early 1950's) from the VA medical center 
in Fayetteville, Arkansas.  If any 
records have been moved to another 
location, further attempts to obtain them 
should be undertaken.  

2.  If deemed necessary upon review of 
any additional records obtained, the 
veteran should be scheduled for an 
examination by a VA physician.  The 
examiner should comment on the likely 
onset of any current back disorder(s).  
The claims folder, including any 
additional records obtained, and this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should provide complete rationale for all 
conclusions reached.  

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




